DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Haolu Feng (L1257) per email communication on 05/25/2022 following a telephone interview on 05/23/2022.
The application has been amended as follows:

Claim Amendments:

1. (Currently Amended) A message sending method, being applicable to user equipment, and comprising:
sending a first message of random access to a base station, wherein the first message of random access comprises first indication information, and the first indication information indicates a first data amount of an uplink common control channel service data unit (CCCH SDU) comprised in a third message of random access to be sent;
receiving a second message of random access from the base station; and
sending the third message of random access via uplink resources indicated by the second message of random access, wherein a data amount allowable to be transmitted via the uplink resources is greater than or equal to a second data amount of the third message of random access,
wherein the first message of random access further comprises second indication information, and the second indication information indicates whether the third message of random access comprises the uplink CCCH SDU.

2. (Original) The method according to claim 1, wherein the first indication information is information on time/frequency resources used by the user equipment to send the first message of random access.

3. (Original) The method according to claim 1, wherein the first indication information is an index of a preamble comprised in the first message of random access.

4. (Original) The method according to claim 1, wherein the first indication information is information on a preamble group to which a preamble comprised in the first message of random access belongs.

5. (Original) The method according to claim 1, wherein the first indication information is a payload carried by a preamble comprised in the first message of random access.

6. (Original) The method according to claim 1, wherein the first indication information is information on a scrambling code associated with a preamble comprised in the first message of random access.

7. (Currently Amended) The method according to claim 1, wherein
the first indication information indicates a type of the first data amount of the uplink CCCH SDU comprised in the third message of random access; or
the first indication information indicates a third data amount of the uplink CCCH SDU and a media access control (MAC) header comprised in the third message of random access.

8. (Canceled)

9. (Currently Amended) The method according to claim 1, further comprising:
before sending the first message of random access to the base station, determining data amount ranges according to a plurality of preset data amounts;
determining whether the second data amount of the third message of random access is equal to any one of the plurality of preset data amounts;
in response to that the second data amount of the third message of random access is not equal to any one of the plurality of preset data amounts, determining a data amount range in which the second data amount of the third message of random access is located; and
taking an upper limit value of the determined data amount range as the second data amount of the third message of random access.

10. (Currently Amended) A resource allocating method, being applicable to a base station, and comprising:
receiving a first message of random access from user equipment, wherein the first message of random access comprises first indication information;
determining, according to the first indication information, a first data amount of an uplink common control channel service data unit (CCCH SDU) comprised in a third message of random access to be sent by the user equipment;
generating a second message of random access according to the first data amount, wherein the second message of random access indicates uplink resources for transmitting the comprised uplink CCCH SDU by the user equipment, and a data amount allowable to be transmitted via the uplink resources is greater than or equal to a second data amount of the third message of random access; and
sending the second message of random access to the user equipment,
wherein the first message of random access comprises second indication information, and the method further comprises:
determining, according to the second indication information, whether the third message of random access comprises the uplink CCCH SDU.

11. (Currently Amended) The method according to claim 10, wherein determining, according to the first indication information, the first data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment comprises:
determining, according to information on time/frequency resources where the first message of random access is located, the first data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment.

12. (Currently Amended) The method according to claim 10, wherein determining, according to the first indication information, the first data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment comprises:
determining, according to an index of a preamble comprised in the first message of random access, the first data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment.

13. (Currently Amended) The method according to claim 10, wherein determining, according to the first indication information, the first data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment comprises:
determining, according to information on a preamble group to which a preamble comprised in the first message of random access belongs, the first data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment.

14. (Currently Amended) The method according to claim 10, wherein determining, according to the first indication information, the first data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment comprises:
determining, according to a payload carried by a preamble comprised in the first message of random access, the first data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment.

15. (Currently Amended) The method according to claim 10, wherein determining, according to the first indication information, the first data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment comprises:
determining, according to information on a scrambling code associated with a preamble comprised in the first message of random access, the first data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment.

16. (Currently Amended) The method according to claim 10, wherein determining, according to the first indication information, the first data amount of the uplink CCCH SDU comprised in the third message of random access to be sent by the user equipment comprises:
determining, according to the first indication information, a type of the first data amount of the uplink CCCH SDU comprised in the third message of random access; or
determining, according to the first indication information, a third data amount of the uplink CCCH SDU and a MAC header comprised in the third message of random access.

17-34. (Canceled)

35. (Currently Amended) An electronic device, comprising:
a processor, and
a memory for storing instructions executable by the processor,
wherein the processor is configured to:
send a first message of random access to a base station, wherein the first message of random access comprises first indication information, and the first indication information indicates a first data amount of an uplink common control channel service data unit (CCCH SDU) comprised in a third message of random access to be sent;
receive a second message of random access from the base station; and
send the third message of random access via uplink resources indicated by the second message of random access, wherein a data amount allowable to be transmitted via the uplink resources is greater than or equal to a second data amount of the third message of random access,
wherein the first message of random access further comprises second indication information, and the second indication information indicates whether the third message of random access comprises the uplink CCCH SDU.

36. (Previously Presented) An electronic device, comprising:
a processor, and
a memory for storing instructions executable by the processor,
wherein the processor is configured to execute the resource allocating method according to claim 10.

37-38. (Canceled)

39. (Currently Amended) The electronic device according to claim 35, wherein the processor is further configured to:
before sending the first message of random access to the base station, determine data amount ranges according to a plurality of preset data amounts;
determine whether the second data amount of the third message of random access is equal to any one of the plurality of preset data amounts;
in response to that the second data amount of the third message of random access is not equal to any one of the plurality of preset data amounts, determining a data amount range in which the second data amount of the third message of random access is located; and
taking an upper limit value of the determined data amount range as the second data amount of the third message of random access.

Reasons for Allowance
Claims 1-7, 9-16, 35-36 and 39 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A message sending method, being applicable to user equipment, and comprising:
sending a first message of random access to a base station, wherein the first message of random access comprises first indication information, and the first indication information indicates a first data amount of an uplink common control channel service data unit (CCCH SDU) comprised in a third message of random access to be sent;
receiving a second message of random access from the base station; and
sending the third message of random access via uplink resources indicated by the second message of random access, wherein a data amount allowable to be transmitted via the uplink resources is greater than or equal to a second data amount of the third message of random access,
wherein the first message of random access further comprises second indication information, and the second indication information indicates whether the third message of random access comprises the uplink CCCH SDU.

Regarding claims 10 and 35, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-7, 9, 11-16, 36 and 39, these claims depend from one of claims 1, 10 and 35 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411